Citation Nr: 0119261	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
post traumatic stress disorder (PTSD), currently rated 50 
percent disabling from June 9, 1994 to January 5, 1999, and 
70 percent disabling from March 1, 1999.

2.  Entitlement to an increased evaluation for diplopia of 
the left eye, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from November 1966 to 
January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board remanded this case in 
June 1998.

The issue of an increased rating for the left eye disability 
is addressed below in the remand portion of this decision.


FINDINGS OF FACT

1.  The appellant's PTSD has been manifested by mood swings, 
chronic anxiety/depression and symptoms of hypervigilence and 
social isolation causing severe and/or social and 
occupational deficiencies in most areas since the June 9, 
1994, effective date of the award of service connection.

2.  The evidence does not reflect that the appellant has an 
exceptional or unusual disability picture for his PTSD so as 
to require referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The appellant's PTSD is no more than 70 percent disabling 
from June 9, 1994, pursuant to the schedular criteria.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996), 9440 (2000).

2.  Application of the extraschedular provisions for the 
appellant's PTSD is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts have been 
developed and that no further assistance is required to 
comply with 38 U.S.C.A. §§ 5103A, 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub, L. No. 106-475, 
114 Stat. 2096 (2000).  Regarding the "duty to notify," the 
Board finds that the RO's development/notice letters, rating 
decisions and statement/supplemental statements of the case 
furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claims.  
Furthermore, with respect to the duty to assist, the record 
reflects that the appellant has been provided medical 
examinations for his PTSD and left eye disabilities and 
development efforts have been completed to the extent 
possible to obtain relevant VA medical records and/or provide 
the appellant the opportunity to do either submit or 
authorize VA to obtain private medical records.  It is also 
not shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
his claims.  Further, the RO has adjudicated these claims on 
the merits under the benefit-of-the-doubt standard of review.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by a disposition of his appeal at this time.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The 
statement must be adequate to enable a claimant to understand 
the precise basis for the decision, as well as to facilitate 
review by the U. S. Court of Appeals for Veterans Claims (the 
Court).  Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
as the Court has pointed out, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Furthermore, the Board must assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether a preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; however, if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities; the percentage ratings are intended to 
represent average impairment in earning capacity resulting 
from these disabilities and their residual conditions in 
civil occupations.  Id.  Moreover, each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

As the PTSD increased-rating claim arises from a perfected 
appeal of the RO's assignment of original disability ratings 
following the grant of service connection in December 1998 
(50 percent rating assigned from June 9, 1994, the date of 
claim, and 70 percent from March 1, 1999, following 
termination of a temporary total rating under 38 C.F.R. 
§ 4.29 for a January-February 1999 hospitalization), the 
Board will consider whether there is any basis to award 
"staged" ratings at any pertinent time, to include whether 
a current increase is in order.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (appeal arising from assignment of 
initial or original disability rating upon the award of 
service connection may, consistent with the facts found, be 
higher or lower for segments of time under review, i.e., 
original rating may be "staged").

Moreover, as the appellant has been advised by the 
statement/supplemental statements of the case of the 
pertinent schedular criteria and all pertinent evidence 
considered, the Board finds that it may proceed to a 
disposition as it is not shown that the RO's failure to 
correctly identify the type of claim (appeal of "original" 
disability rating) resulted in any undue prejudice.  Bernard, 
4 Vet. App. 384 (1993).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq. were amended in November 1996, during the pendency of 
the appeal.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the claimant will 
apply).

The General Counsel of VA has held that questions regarding 
whether amendments to the rating schedule for mental 
disorders are more beneficial than the previously-existing 
provisions are to be resolved in individual cases.  See 
VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).  In May 2000, 
the General Counsel clarified its position on this matter by 
holding that the Board should first determine whether the 
amended regulation is more favorable to the claimant.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 2000).  The 
General Counsel stated that in adjudicating these types of 
claim, it may be necessary for the Board to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  Id.  Regarding effective dates, the General 
Counsel held that if the amended regulation is more favorable 
to the claimant, then the retroactive reach of the regulation 
is governed by 38 U.S.C. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award an 
increased rating based on a change in the law retroactive to, 
but no earlier than, the effective date of the change.  Id.

Hence, the General Counsel concluded in precedent opinion 3-
2000 that the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment, and apply the prior version 
of the regulation to rate the disability for any period 
preceding the effective date of the amendment.  Id.

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70 and 100 percent ratings for psychoneurotic disorders 
such as PTSD rated under Diagnostic Codes 9400-9411 were as 
follows:

Less than criteria for the 30 percent, 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment.  [10 percent].

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].
The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440, whether diagnosed as 
generalized anxiety disorder, PTSD, etc.  38 C.F.R. § 4.130 
(2000).  The regulation reads as follows for the 10-100 
percent ratings:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress; or, symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9440 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

As noted above, the RO granted service connection for PTSD by 
rating decision in December 1998 and assigned a 50 percent 
evaluation from the date of claim (June 9, 1994) and a 70 
percent evaluation from March 1, 1999, following termination 
of a temporary total rating awarded under paragraph 4.29 of 
38 C.F.R. for a January-February 1999 hospitalization for his 
PTSD.  Thereafter, the RO granted a total rating based on 
individual unemployability (100 percent) by rating decision 
dated in November 1999, also effective from the date of claim 
(June 9, 1994).

In analyzing the pertinent evidence of record, to include the 
reports of VA clinical treatment notes dated in 1996-99, the 
reports of VA compensation examinations conducted between 
1995 and 1999 and the report of a VA hospital discharge 
summary for the appellant's January-February 1999 
hospitalization in a four-week PTSD program, it appears that 
his PTSD has been manifested by mood swings, chronic 
depression/anxiety and symptoms of hypervigilence and social 
isolation due to the PTSD-triggering trauma he experienced in 
his military service (assignment to funeral detail and 
participation in St. Louis riots) and thereafter 
(specifically, in 1994 when he was shot and wounded during 
the course of his employment for the U. S. Postal Service).  
The fact that he has not worked since the 1994 shooting 
incident and that he was awarded disability benefits by the 
Social Security Administration for his PTSD following this 
incident, read together with the reported history of his 
symptoms and clinical findings reported by the aforementioned 
VA medical evidence, to include the Global Assessment of 
Functioning (GAF) scores documented therein, which range in 
the "serious" to "major" level of impairment, from a low 
of 45 (during the Jan.-Feb. 1999 hospitalization) to highs of 
49 (noted on the November 1998 and August 1999 VA 
examinations), persuades the Board that under the old or 
amended rating criteria, the appellant's PTSD has caused 
impairment that could be described as either severe (old 
rating criteria) or significant for social and occupational 
deficiencies in most areas (amended criteria) from the date 
of claim.  Accordingly, the Board finds no basis for 
assigning an increased rating from March 1, 1999, but holds 
that a uniform assignment of a 70 percent rating from the 
date of claim is appropriate in this case.

The preponderance of the evidence is against an evaluation 
greater than 70 percent from the date of claim, June 9, 1994.  
Although there is competent evidence of occupational and 
social impairment due to his PTSD symptomatology, he has not 
exhibited any of the symptomatology associated with a 100 
percent evaluation under the old or amended rating criteria.  
Specifically, under the old rating criteria, the evidence 
described above does not reflect "totally incapacitating" 
psychoneurotic symptoms with such a high level of impairment 
that he is virtually isolated in the community or has 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  Further, under the amended 
criteria, the evidence does not reflect symptoms 
demonstrating "gross" impairment in a variety of ways: 
thought processes or communication, persistent delusions or 
hallucinations, inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name have not been documented.  Rather, the evidence shows 
that his PTSD has consistently been manifested by less than 
total psychiatric impairment as demonstrated by his mood 
swings, chronic depression/anxiety, and hypervigilence 
leading to social isolation, e.g., inability to shop by 
himself or have many contacts with other people other than 
his wife, parents and a few close friends.  As a 
preponderance of the evidence is against the claim in this 
respect, there is no doubt to be resolved.

The Board's conclusion is further supported by the GAF scores 
described above; medical reports show that these scores 
ranged from 45-49.  Although a GAF score does not fit neatly 
into the rating criteria, the score is evidence that must be 
considered.  Carpenter v. Brown, 8 Vet. App. 240 (1995). A 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Quick Reference to the 
Diagnostic Criteria from the DSM-IV (1994).  The appellant's 
scores fall in the range of what is characterized as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A 70 percent evaluation 
compensates deficiencies in most areas of occupational and 
social impairment.  However, it is apparent that the 
appellant's GAF scores falling just below the mid-level on 
the scale, when read together with all the pertinent 
evidence, do not show that his PTSD is so severe by itself to 
be manifested by psychiatric symptoms that are compatible 
with a more serious level of impairment within the meaning of 
the GAF scale, which in turn does not support total social 
and occupational impairment under the old or amended criteria 
(it appears GAF scores in the 20s and low 30s approximate the 
VA rating criteria for a 100 percent rating - for "gross" 
psychiatric impairment).

The Board considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the appellant.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the appellant's 
contentions on appeal, personal statements, and hearing 
testimony have been accorded due consideration.  However, for 
the reasons discussed above, the Board concludes that he is 
not entitled to an increased rating above the level presently 
assigned (70 percent from date of claim).

It should be emphasized that the diagnoses and clinical 
findings discussed above are consistent with the appellant's 
medical history, and are essentially uncontradicted by any 
other competent evidence.  There is no evidence of record 
showing that the appellant is qualified to render a medical 
diagnosis or opinion.  Hence, the medical evidence of record 
cited above specifically outweighs his own personal 
assessment of functional impairment caused by his PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
assertions will not support a finding on questions requiring 
medical expertise or knowledge).

In exceptional cases where schedular evaluations are found 
inadequate, a claim may be referred to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2000).  The governing norm in 
these cases is the requirement of a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.  In this regard, the schedular evaluation 
assigned for the appellant's PTSD is not inadequate.  
Specifically, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  As to the latter, it is not shown by the 
evidence that the appellant has required frequent 
hospitalizations for this disability.  Moreover, the high 
schedular rating assigned in this case (70 percent from date 
of claim) is a recognition that the impairment caused by the 
service-connected disability makes it difficult to obtain and 
keep employment.  38 C.F.R. § 4.1 (2000); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, in the absence 
of evidence which reflects that his PTSD disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate for rating purposes, referral for 
extraschedular consideration is not indicated.
ORDER

A 70 percent rating for PTSD, but no higher, is granted 
effective from the date of claim, June 9, 1994, subject to 
the controlling regulations applicable to the payment of 
monetary awards.


REMAND

The appellant's left eye disability was most recently 
evaluated on a VA compensation examination in August 1999.  
This examination is deemed inadequate for rating purposes by 
the Board because the only report in the file is the Goldmann 
Perimeter Chart, which does not contain any of the examiner's 
clinical findings, diagnosis or explanation of the results of 
the eye test.  Regulatory authority found under 38 C.F.R. 
§§ 4.75, 4.77 (2000) clearly mandates more complete 
examination findings than those which are reflected in the 
August 1999 report.  Moreover, the previous eye examination 
conducted in November 1998 is inadequate because the examiner 
specifically indicated that the claims file was not available 
for review.  Accordingly, a new examination to evaluate the 
extent of impairment caused by this disability is required.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the disability 
since the previous examination); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) was signed into law.  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.   This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Karnas, 1 Vet. App. 308 
(1991).  In light of the need for the foregoing development 
action, the RO is advised to consider whether any other 
additional notification or development actions are required 
in this case under the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should schedule the appellant 
for a comprehensive VA eye examination by 
an appropriate specialist for the purpose 
of ascertaining the current severity of 
his service-connected left eye 
disability.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated special tests and studies 
should be accomplished, including the 
Goldmann Perimeter Chart test and, if 
deemed medically appropriate, the 
Snellen's test or its equivalent.  All 
manifestations of the appellant's eye 
disability should be documented by the 
examiner.

The appellant should be given adequate 
notice of the requested examination.  He 
is further advised that failure to report 
for a scheduled examination could result 
in an adverse decision.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of any notification(s) of 
the examination should be associated with 
the claims folder.

2.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000; 114 
Stat. 2096) are completed.
3.  Upon completion of the above, the RO 
must readjudicate the appellant's claim 
seeking an increased rating above 30 
percent for his left eye disability, with 
consideration given to all of the 
evidence of record, to include evidence 
obtained as a result of this REMAND.  
Further, consideration of referral for an 
extraschedular evaluation for this 
disability under 38 C.F.R. § 3.321(b) 
must be documented by the RO on 
readjudication.  If any benefits sought 
on appeal remain denied, the RO should 
provide the appellant and his 
representative an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to this 
issue.  The RO should allow the appellant 
an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

